1
2
3                                              JS6

4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
11
     DEMITRIUS FURLOW,                               Case No. 2:19-cv-09443-MWF (SHK)
12
                                 Plaintiff,
13                                                   JUDGMENT
                        v.
14
15   LOS ANGELES TRADE TECHNICAL
     COLLEDGE, et al.,
16
                                 Defendants.
17
18
19
20         Pursuant to the Order Dismissing Complaint, IT IS HEREBY ADJUDGED
21   that this action is DISMISSED without prejudice
22
23
24   DATED: April 6, 2020
                                              MICHAEL W. FITZGERALD
25                                            United States District Judge
26
27
28
